In an action in which a judgment of divorce had previously been awarded, defendant appeals from an order of the Supreme Court, Queens County, entered June 4, 1976, which denied, without a hearing, her motion for an upward modification of the support and maintenance provisions of the said judgment. Order affirmed, without costs or disbursements. The determination made at Special Term was appropriate under the circumstances presented. Hopkins, Acting P. J., Martuscello, Margett, Rabin and Hawkins, JJ., concur.